—Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered November 24,1993, convicting defendant, after a nonjury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
We reject defendant’s contention that the officers’ testimony, at the combined suppression hearing and nonjury trial, that defendant exited the car they had been searching for upon their approach, and that as one of them followed defendant, the other looked inside the car and saw a shotgun, was incredible or patently tailored to overcome constitutional objections (see, People v Grajales, 187 AD2d 631, lv denied 81 NY2d 789). Such testimony was sufficient to both deny suppression and find defendant guilty beyond a reasonable doubt. Concur— Sullivan, J. P., Ellerin, Ross, Nardelli and Andrias, JJ.